Citation Nr: 1015634	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for carpal tunnel right 
wrist.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for a left knee 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for a right hip 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for a left hip 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

9.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

10.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

11.  Entitlement to service connection for chloracne (dioxin) 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to June 
1945; October 1950 to October 1951; and January 1956 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2005, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received in September 2005.   

The Board notes that the Veteran also filed a May 2005 notice 
of disagreement over the RO's April 2005 denial of service 
connection for a cold injury (Korea).  However, he failed to 
list the issue in his September 2005 substantive appeal (VA 
Form 9).  Consequently, the issue is not before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye 
disability and entitlement to service connection for 
bilateral knee, hip, and ankle disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Alleged carpal tunnel right wrist was not manifested 
during the Veteran's active duty service or for many years 
after service, nor is it otherwise related to service.  

2.  Alleged bilateral hearing loss was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

3.  Alleged bilateral tinnitus was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

4.  Alleged chloracne was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service, to include as due to 
exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  Alleged carpal tunnel right wrist was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Alleged bilateral hearing loss was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Alleged bilateral tinnitus was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Alleged chloracne was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
Veteran a March 2006 correspondence and re-issued VCAA notice 
in February 2008.  The March 2006 correspondence and February 
2008 VCAA notice fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (explaining the rule of prejudicial error in 
the context of claims for VA disability benefits).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
VA examinations for the purposes of determining the etiology 
of his alleged carpal tunnel right wrist, hearing loss, 
tinnitus, and chloracne.  In light of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that 
examinations are not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that carpal tunnel right wrist, hearing loss, 
tinnitus, and chloracne, first reported many years post 
service, had their onset in service or are otherwise related 
thereto.


Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
organic diseases of the nervous system and arthritis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001). Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

Carpal tunnel right wrist

The Board notes that the service treatment records show no 
findings attributed to carpal tunnel right wrist.  The 
Veteran underwent examinations in June 1945, October 1951, 
December 1955, December 1958, August 1959, May 1960, July 
1961, June 1963, February 1965, March 1967, January 1968, 
October 1968, and July 1969.  Each examination yielded normal 
findings.  Moreover, the Veteran completed Reports of Medical 
History in conjunction with many of these examinations, and 
he never reported any symptoms in his right wrist.   

The Board also notes that the Veteran filed claims in 
September 1970, September 1981, and July 2002 for non-related 
claims.  The Veteran made no mention of a right wrist 
disability.  This indicates that the alleged disability did 
not exist at those times, and that there has not been any 
continuity of symptomatology.  Likewise, the Veteran 
underwent VA examinations in May 1972 and December 1981.  
There were no indications that the Veteran complained of a 
right wrist disability at these examinations.  The Board 
notes that the December 1981 examination report shows 
complaints of pain in the arm joints.  However, upon 
examination, the Veteran specified that his complaints were 
numbness and tingling in the left upper extremity.  There was 
tenderness in the left elbow and left forearm.  There were no 
findings attributed to a right wrist disability in either the 
May 1972 or December 1981 examinations.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the Board notes that the Veteran still has not 
sought any treatment for a right wrist disability.  
Consequently, he has not been diagnosed with a right wrist 
disability.  The lack of any post-service treatment records 
is probative to the issue of chronic disability.  

The Board finds that there are no objective findings of a 
right wrist disability either during service or since 
service.  As such, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for carpal tunnel right wrist 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the service treatment records show no 
findings attributed to either hearing loss or tinnitus.  The 
Veteran underwent examinations in June 1945, October 1951, 
December 1955, December 1958, August 1959, May 1960, July 
1961, June 1963, February 1965, March 1967, January 1968, 
October 1968, and July 1969.  Each examination yielded normal 
findings.  At his July 1969 examination, auditory thresholds 
at frequencies of 500, 1000, 2000, 3000, and 4000 hertz was 
10, 10, 10, 10, and 10 decibels in the right ear and was 10, 
10, 10, 25, and 25 in the left ear.    

The Board acknowledges that in numerous Reports of Medical 
History, the Veteran indicated (by checked box) that he had 
running ears.  However, Reports of Medical History dated 
December 1958 and February 1965 indicate that this was a 
childhood disease with no sequelae.  

The Board also notes that the Veteran filed claims in 
September 1970, September 1981, and July 2002 for non-related 
claims.  The Veteran made no mention of hearing loss or 
tinnitus at that time.  This indicates that the alleged 
disabilities did not exist at those times, and that there has 
not been any continuity of symptomatology.  Likewise, the 
Veteran underwent VA examinations in May 1972 and December 
1981.  Both were normal as to the ears (with the exception of 
cerumen noted in the right ear in May 1972) and both 
specifically found no hearing loss.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the Board notes that the Veteran still has not 
sought any treatment for either hearing loss or tinnitus.  
Consequently, he has not been diagnosed with either.  The 
lack of any post-service medical records is probative to the 
issue of chronic disability.  

The Board finds that there are no objective findings of 
hearing loss or tinnitus either during service or since 
service.  As such, the preponderance of the evidence weighs 
against the claims.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for hearing loss and tinnitus 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 
Chloracne

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's military personnel record show that the Veteran 
served in Vietnam during the applicable time period, he is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  

However, the Board notes that the Veteran's alleged chloracne 
did not become manifested to a degree of 10 percent or more 
within a year of the last exposure to an herbicide agent 
during service.  To the contrary, there are still no medical 
findings attributed to chloracne.  

The service treatment records show no findings attributed to 
chloracne.  The Veteran underwent examinations in June 1945, 
October 1951, December 1955, December 1958, August 1959, May 
1960, July 1961, June 1963, February 1965, March 1967, 
January 1968, October 1968, and July 1969.  Each examination 
yielded normal findings.  Moreover, the Veteran completed 
Reports of Medical History in conjunction with many of these 
examinations, and he never reported any symptoms of 
chloracne.   

In the absence of chloracne manifested to a degree of 10 
percent or more within a year of the last exposure to an 
herbicide agent during service, the presumption of service 
connection is inapplicable.  

Direct service connection for chloracne is also unwarranted.  
In addition to the lack of findings in the service treatment 
records, the Board notes that there have been no findings 
attributed to chloracne throughout the entire post service 
treatment records.   
The Veteran filed claims in September 1970, September 1981, 
and July 2002 for non-related claims.  He made no mention of 
a chloracne.  This indicates that the alleged disability did 
not exist at those times, and that there has not been any 
continuity of symptomatology.  Likewise, the Veteran 
underwent VA examinations in May 1972 and December 1981.  
There were no indications that the Veteran complained of 
chloracne at these examinations; nor were there any findings 
attributed to chloracne upon examination.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the Board notes that the Veteran still has not 
sought any treatment for chloracne.  Consequently, he has not 
been diagnosed with the disability.  The lack of any post-
service medical records is probative to the issue of chronic 
disability.  

The Board finds that there are no objective findings of 
chloracne either during service or since service.  As such, 
the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for chloracne, to include as due 
to herbicide exposure, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to carpal tunnel right wrist, hearing loss, 
tinnitus, and chloracne is not warranted.  To this extent, 
the appeal is denied.  


REMAND

Eye disability

The Board notes that while the in-service examinations of the 
Veteran's eyes were all normal, over the course of his 
service visual acuity decreased, there is a June 1969 report 
of photophobia and that the Veteran's bifocals bothered him.
 
Post service treatment records reflect that in January 2006, 
the Veteran was diagnosed with refractive error/cataracts 
(stable); and in March 2007, he was suspected to have 
glaucoma.  

The Board finds that a VA examination is warranted to 
determine the etiology of the Veteran's current eye 
disability.  

Bilateral knees, hips, and ankles

In his May 2004 claim, the Veteran stated that his knee, hip, 
and ankle disabilities are secondary to his service connected 
back disability.  The RO correctly scheduled the Veteran for 
a VA examination for the purpose of obtaining a nexus opinion 
that would either substantiate or refute the Veteran's 
contention.  However, at the VA examination, the Veteran 
insisted that his knee, hip, and ankle disabilities began 
during service.  The October 2004 examiner concluded that 
this is "clearly not a secondary service-connection issue, 
as the Veteran firmly maintains that with respect to both 
knees, ankles, and hips, these areas all started to bother 
him while he was still in military service, did not start 
after military service."  Upon determining that the issues 
cannot be secondary issues, it does not appear that the 
examiner conducted the examination at all.  There are no 
physical findings, diagnoses, etc.  

The Board notes that there are no findings in the service 
treatment records that reflect knee, hip, or ankle 
disabilities.  As such, it would appear that direct service 
connection is not possible; and a theory of secondary service 
connection is the Veteran's only chance to be service 
connected for these alleged disabilities.  Moreover, the 
Board notes the possibility that the Veteran could have 
experienced some pain in these areas during service; but none 
so severe that it warranted reporting.  (The Veteran 
complained of hip pain in May 1972 (fewer than two years 
after discharge)).  

In giving the benefit of doubt to the Veteran, the Board 
finds that a new VA examination is warranted to determine if 
the Veteran's current knee, hip, and ankle disabilities (if 
any) are secondarily related to his service connected back 
disabilities.  Regardless of the Veteran's contentions, the 
examiner should complete the examination report and include 
all relevant physical findings and diagnoses (if any).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's eye disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current eye disability had onset 
during or is etiologically related to his 
service.  

The examiner must provide a complete 
rationale for all opinions rendered; a 
recitation of facts and a conclusion do 
not constitute an adequate examination.  
  
2.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any disability of the 
Veteran's knees, hips, or ankles.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any such disability was either

(a) caused by his service-connected back 
disabilities, or

(b) aggravated by his service-connected 
back disabilities.  

Regardless of the Veteran's contentions, 
the examiner should complete the 
examination report and include all 
relevant physical findings and diagnoses 
(if any).  

The examiner must provide a complete 
rationale for all opinions rendered; a 
recitation of facts and a conclusion do 
not constitute an adequate examination.  

3.  After completion of the above, 
readjudicate the claims on appeal.  If 
any benefit sought is not granted in 
full, provide the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


